Citation Nr: 0521308	
Decision Date: 08/08/05    Archive Date: 08/19/05	

DOCKET NO.  04-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 23, 
2001, for the grant of service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from February 1967 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other determinations, 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 70 percent rating for the disorder from 
November 23, 2001.  The veteran has appealed the November 23, 
2001, effective date assigned for the service connection 
award.  


FINDINGS OF FACT

1.  In February 1988 the veteran filed an original claim for 
service connection for PTSD.

2.  The veteran did not respond to RO letters dated May 5, 
1988, and May 18, 1988, that were mailed to his latest 
address of record to request detailed information concerning 
specific incidents claimed as stressors for PTSD.  

3.  The veteran did not report for a VA psychiatric 
examination scheduled for May 14, 1988, because he was 
incarcerated; he did not report for an examination on May 31, 
1988, after receiving notice at his latest address of record 
and has not demonstrated good cause for his failure to 
appear.  

4.  In June 1988 the veteran's claim was denied because the 
evidence was insufficient to evaluate; a notice of the denial 
was sent to the veteran on June 16, 1988, at his latest 
address of record.  

5.  A claim for service connection for PTSD was received from 
the veteran on November 23, 2001; service connection was 
subsequently awarded effective from that date, and a 
70 percent rating was assigned.  

6.  By failing to respond to a request for evidence necessary 
to complete his claim and by failing without good cause to 
report for a VA psychiatric examination, the veteran 
abandoned his February 1988 claim for service connection for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 23, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 3003 (as in effect in 1988); 
38 C.F.R. §§ 3.1, 3.109, 3.158, 3.655 (as in effect in 1988); 
38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  

The essential facts by which this appeal must be decided are 
not in dispute.  The matter to be resolved is legal in nature 
as its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  Given the 
nature of the issue, procurement of additional evidence would 
not strengthen the veteran's claim.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the VCAA is not applicable to the matter decided herein and 
no further action to comply with its provisions is required.  


Legal criteria

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2003).  

If a claimant's application for benefits under the laws 
administered by the VA is incomplete, the Administrator shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within 1 year 
from such date of notification, no benefits may be paid or 
furnished by reason of such application.  38 U.S.C. § 3003 
(as in effect in 1988).  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, compensation may not be 
paid by reason of that application. Failure to furnish notice 
of the time limit for filing of a claim or submission of 
evidence will not extend the periods allowed for these 
actions.  38 C.F.R. § 3.109 (as in effect in 1988).  

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of the request, 
the claim will be considered abandoned.  After the expiration 
of 1 year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (as in effect in 1988).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a) (as in effect in 1988).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(as in effect in 1988).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (as in effect in 1988).  


Factual Background

In February 1988 the veteran filed an original application 
for VA compensation where he claimed service connection for 
"PTSD-Tet Offensive-Vietnam-1968."  

The record shows that in January 1988 the RO had been advised 
by a VA medical facility that the veteran had been admitted 
in January 1988 for alcohol dependence.  In February 1988 the 
RO was notified that the veteran had been admitted to the 
same facility with an admitting impression of PTSD.  

By a letter dated May 5, 1988, the veteran was advised that 
evidence was needed for the processing of his claim, 
including a complete and detailed description of specific 
traumatic incident(s) which produced the stress that resulted 
in his claimed PTSD, such as the dates and places of the 
incidents, the unit to which he was assigned or attached, and 
the names of any friends who had died.  The requested 
evidence also included reports from physicians who had 
treated him since discharge.  A duplicate copy of the letter 
was mailed to the veteran on May 18, 1988.  The requests were 
mailed to the veteran's latest address of record.  The 
veteran was advised that the information should be submitted 
as soon as possible, preferably within 30 days, but that if 
it was not received within one year from the date of the 
letter, benefits to which entitlement was established "may 
not be paid for any period prior to the date of its receipt."  
No reply to either letter was received.  

The RO advised the veteran by a letter sent to his latest 
address of record on April 6, 1988, that arrangements were 
being made for him to undergo an examination in connection 
with his claim.  He was advised that he would be informed of 
the date and place of the examination at a later time.  He 
was further advised that if he failed to report for the 
examination, his claim may be disallowed.  

An examination was subsequently scheduled for May 14, 1988.  
It was determined that the veteran had been incarcerated for 
two weeks, and the examination was rescheduled for May 31, 
1988.  The examining VA facility advised the RO that the 
veteran did not report for examination on May 31, 1988.  

A Deferred or Confirmed Rating Decision of June 1988 noted 
that the veteran had failed to report (for examination) and 
determined that the evidence of record was insufficient to 
evaluate the claim.  The veteran was advised by a notice sent 
on June 16, 1988, to his latest address of record that the 
claim had been denied.  

Thereafter, the next communication received from the veteran 
was an April 1995 letter in which he inquired as to how to 
get back his "C card," which had been retained at a VA 
medical facility.  

In a communication received on November 23, 2001, the veteran 
requested service connection for PTSD.  After extensive 
evidentiary development, the RO reviewed the claim in October 
2002 and awarded service connection for PTSD.  The award was 
made effective from November 23, 2001, and a 70 percent 
rating was assigned.  


Analysis

The veteran disputes the RO's finding that he abandoned his 
February 1988 claim for service connection for PTSD.  He 
argues that at the time of the application he was 
hospitalized by the VA for treatment of PTSD and that 
although he was notified in April 1988 that he was going to 
be sent for a VA examination, no examination was scheduled.  
He asserts that he advised the RO of his admission to a VA 
medical center for inpatient PTSD treatment but that only a 
notice of admission showing an impression of PTSD was 
obtained.  He argues that the RO never obtained medical 
records dated in 1988 which show that he was receiving 
inpatient treatment in a combat veterans treatment program 
and that if the claim had been properly developed and 
proceeded to a decision, there is no question that service 
connection for PTSD would have been awarded in 1988.  The 
veteran argues further that the claims folder contains no 
evidence that he was notified of his appeal rights and that 
the February 1988 claim therefore remains open.  

Upon review of the evidence of record in light of the 
applicable law and regulations and the contentions by the 
veteran, the Board must find that the veteran abandoned his 
February 1988 claim and that there is no basis for revision 
of the November 23, 2001, effective date assigned following 
receipt of a reopened service connection claim on that date.  
As explained herein, the veteran failed to respond to a 
request for evidence that was essential for the adjudication 
of his claim and did not report for a scheduled VA 
examination or show good cause for his failure to appear.  

Adjudication of the February 1988 claim for service 
connection required development of the evidence regarding 
both the circumstances of the veteran's service, to include 
clarification and documentation of claimed stressors for 
PTSD, and information concerning the receipt of post service 
treatment for PTSD.  The veteran did not reply to letters 
dated May 5, 1988, and May 18, 1988 requesting this 
information.  Under 38 U.S.C.A. § 3003, which was then in 
effect but later rescinded, no benefits were payable on the 
basis of an application where evidence necessary to complete 
such application was not furnished following notification to 
the claimant of the information required.  Under 38 C.F.R. 
§ 3.158, as in effect in 1988, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim was considered 
abandoned.  See also 38 C.F.R. § 3.109 (as in effect in 
1988).  

The veteran's failure to submit stressor information that was 
essential to support the claim and to do so within the time 
limits of which he was notified in writing was by itself 
sufficient to constitute an abandonment of the February 1988 
claim.  However, the veteran also abandoned his claim by 
failing to report for a VA psychiatric examination scheduled 
for May 31, 1988.  The veteran had been unable to appear for 
an earlier examination scheduled for May 14, 1988, because he 
was in jail, and the Board acknowledges that this 
circumstance constitutes good cause for his non-appearance.  
However, the veteran did not provide an explanation for his 
failure to report on May 31, 1988, or request that the 
examination be rescheduled.  

The veteran currently contends that he did not receive an 
examination notice in 1988 and that no notice of examination 
is found in the current VA file.  The veteran is correct that 
the actual notice is not of record.  However, the VA Form 21-
2107, Request for Physical Examination, is of record and is 
annotated with information concerning the dates of the 
scheduled examinations and the fact that the veteran was 
incarcerated.  The document correctly identified the 
veteran's current address of record.  Under established 
procedures in effect then and now, the VA Form 21-2507 was 
sent by the RO to the examining facility, which forwarded a 
separate notice to the veteran.  Despite the lack of 
documentation that a copy was sent to the veteran, there is a 
rebuttable presumption that VA properly discharged its 
official duties by complying with the specified procedures.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 311 (1999); Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  The presumption 
clearly applies in this case.  Even if the Board were to 
accept the veteran's statement that he never received an 
examination notice, that is not enough to rebut the 
presumption.  Evidence of nonreceipt is not evidence of 
nonmailing.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  
The law requires only that the documents be mailed.  

The same presumption of regularity must be applied to all 
other VA communications mailed to the veteran in connection 
with his February 1988 claim, including the two May 1988 
development letters and the June 16, 1988, denial notice.  
All of the letters or notices were sent to the address 
indicated by the veteran on his claim.  See 38 C.F.R. § 3.1 
(2004) (notice means written notice sent to a claimant or 
payee at his or her latest address of record).  

The veteran's failure to report for the May 31, 1988, VA 
psychiatric examination constitutes a second and entirely 
separate basis for finding that he abandoned his February 
1988 claim.  Thereafter, the veteran did not contact VA 
concerning PTSD for more than 13 years.  The veteran is 
correct is asserting that the RO should have obtained VA 
medical records relating to the January 1988 and February 
1988 hospitalizations, of which it had notice.  But even if 
those records had been obtained, and even if a clear 
diagnosis of PTSD had been shown, development of the evidence 
regarding PTSD stressors was still required, and the veteran 
did not respond to two development letters mailed to him in 
May 1988.  The veteran's February 1988 claim was ultimately 
doomed not by any shortcomings in the RO's processing thereof 
but by his own inactivity in response to VA requests to 
provide further information and report for a psychiatric 
examination.  

The Board finds no merit in the contention that the February 
1988 claim remained in a pending status as the result of VA 
failure to notify the veteran of his appeal rights.  The 
right of appeal attaches only after a claim is adjudicated on 
the merits.  In the present case, the veteran's claim was not 
adjudicated; the RO specifically found that the evidence 
needed to evaluate the claim was insufficient.  The claim 
merely lapsed.  No appealable decision was rendered.  There 
is no provision in the statute or regulations governing the 
adjudication of VA benefit claims that requires the 
furnishing of notice of appeal rights following an abandoned 
claim.  

Service connection for PTSD was eventually awarded from 
November 23, 2001, on the basis of evidentiary development 
conducted following the receipt of a new claim on that date.  
The record does not show, and the veteran does not contend, 
that a claim for service connection for PTSD was submitted at 
any time after June 16, 1988, but before November 21, 2001.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where it is the law rather than the evidence that is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  As the law is dispositive of 
this case, the benefit of the doubt rule is not for 
application.  Consequently, the Board finds that, as a result 
of his abandonment of the February 1988 claim, as a matter of 
law, the veteran is not entitled to an effective date earlier 
than November 23, 2001, for the grant of service connection 
for PTSD.


ORDER

An effective date earlier than November 23, 2001, for the 
grant of service connection for PTSD is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


